          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

BARRY ROGERS                                             PLAINTIFF

v.                        3:19-cv-91-DPM

LINCOLN NATIONAL LIFE
INSURANCE COMPANY                                     DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                                     D.P. Marshall ;
                                     United States District Judge
